Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.
	The Request for Reconsideration dated 06/23/2022 has been entered and carefully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2016/0254136).
Sato discloses a method of depositing a silicon-containing film (title) by supplying an aminosilane gas and a boron-containing gas to a deposition apparatus (abstract) to form a silicon film containing boron (0076) on a semiconductor wafer (0134).  In one embodiment, the silane-based gas is composed of silicon and hydrogen (0006) and in another embodiment, a separate hydrogen gas can be utilized (0066), both of which meets the claimed limitation of a hydrogen-containing precursor.  A plasma generator to generate a plasma is utilized (0067-0072).  However, the reference fails to teach the claimed flow rate ratio.
Sato specifically teaches the use of a flow rate ratio with hydrogen (0066).  To utilize the claimed ratio would have been obvious in the absence of a showing of unexpected results.
Regarding claim 2, Sato teaches a surface roughness of less than 1 nm (Figure 14).
Regarding claim 3, the applicant requires a specific plasma density.  It is noted that Sato teaches a plasma power of 700W (0131), which inherently has a plasma density, and that the plasma power can vary (0132).  To vary plasma density would have been obvious in the absence of a showing of criticality.
Regarding claim 4, Sato teaches a temperature of 240 to 450oC (0079).
Regarding claim 5, Sato teaches a pressure of 0.5 to 9.5 Torr (0079).
Regarding claim 6, Sato teaches argon (0066).
Regarding claim 8, Sato teaches silane and diborane (0091).

In independent claim 9, the applicant requires a surface roughness of less than or about 1.5 nm.  Sato teaches a surface roughness of less than 1 nm (Figure 14).
Regarding claim 10, the applicant requires a specific ratio.  Sato specifically teaches the use of a flow rate ratio with hydrogen (0066).  To utilize the claimed ratio would have been obvious in the absence of a showing of unexpected results.
Regarding claim 11, Sato teaches argon (0066).
Regarding claim 15, Sato teaches a power of 1500 to 5000 W (0132).

In independent claim 16, the applicant requires a plasma power greater than or about 1.0 kW.  Sato teaches a power of 1500 to 5000 W (0132).
Regarding claim 17, the applicant requires a specific ratio.  Sato specifically teaches the use of a flow rate ratio with hydrogen (0066).  To utilize the claimed ratio would have been obvious in the absence of a showing of unexpected results.
Regarding claim 18, Sato teaches argon (0066).

Claims 7, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2016/0254136) in view of Shimamoto et al. (9,929,005).  The reference fails to teach annealing.
Shimamoto teaches of manufacturing a semiconductor device (title) in which a silicon boron nitride film is annealed to prevent degradation in surface roughness (col.16 line 26 – col.17 line 10).  It would have been obvious to anneal the film in Sato with the expectation of preventing degradation of surface roughness because Shimamoto teaches of annealing to prevent surface roughness degradation.
Regarding claim 12, Shimamoto teaches annealing (col.16 line 26 – col.17 line 10).
Regarding claim 13, Shimamoto teaches different temperatures (col.16 lines 25-35). 
Regarding claim 14, Shimamoto teaches a temperature of 100-600oC (col.9 lines 11-14), which overlaps the claimed range.
Regarding claim 19, Shimamoto teaches annealing (col.16 line 26 – col.17 line 10).
Regarding claim 20, Shimamoto teaches different temperatures (col.16 lines 25-35). 

Lei et al. (20160293410) teaches a method for depositing boron containing films (title) in which the boron containing film comprises boron and silicon and nitrogen formed by a plasma (0104) and has been provided as relevant art.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant first argues that Sato fails to teach a plasma of the boron-containing precursor and the silicon containing precursor (p.6).
The examiner disagrees.  Sato teaches using a plasma generator 80 in a film deposition apparatus (0025), wherein the plasma is used to irradiate the precursors (0128-0134).  Likewise, Shimamoto teaches using a plasma to activate the precursors (col.4 line 26 – col.5 line 9, col.13 line 28 – col.14 line3).
Applicant next argues that CVD technology is different from ALD technology (pp.6-7).
The examiner agrees in part.  The examiner concedes that CVD and ALD are different processing methods.  However, CVD and ALD are both vapor deposition processes and are often interchanged depending on the desired properties of the deposited film.
Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        08/15/2022